DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/24/2022 has been entered. Claims 1-4 and 7 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The recitations in claim 1 of “the collapsible assembly dissipating both downward and lateral forces applied to the rim… by allowing for lateral deflection of the rim relative to the base plate without vertical deflection in response to lateral forces applied to the rim” and “ a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim by allowing lateral deflection of the rim in response to lateral forces applied to the rim without vertical deflection” is directed to new matter because the recited limitations are not supported by applicant’s originally filed disclosure (claims, specification, drawings filed 01/19/2017).  It is noted applicant’s specification (Para. 0007) discloses: “One unresolved issue is that the breakaway rims respond best to "dunks" performed head on to the rim. These dunks lend themselves to the singular downward force to which the rims are designed to react. However, many dunks come from off-center of the rim, and 0even from the side. While the energy from such dunks that is directed downward can be dissipated by the breakaway rim, the lateral (or side-to-side) energy is not. The lateral energy can then damage the rim and/or the backboard despite the controlled collapse of the rim.” It is noted that applicant’s originally field disclosure discloses “off-center” dunks that result in lateral (side-to-side) energy. Applicant’s originally filed disclosure does not disclose lateral deflection without vertical deflection and therefore the recited limitations are directed to new matter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitations in claim 1 of “the collapsible assembly dissipating both downward and lateral forces applied to the rim… by allowing for lateral deflection of the rim relative to the base plate without vertical deflection in response to lateral forces applied to the rim” and “ a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim by allowing lateral deflection of the rim in response to lateral forces applied to the rim without vertical deflection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-4 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action. The prior art of record does not teach the recitation in claim 1 of “the spring subassembly includes an inner spring nested inside an outer spring, and the control subassembly is oriented to direct spring pressure of the inner spring and outer spring vertically with respect to the rim; a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim, the bearing subassembly includes: a bearing subassembly top plate contacting and affixed to the mounting plate of the rim and defining a bearing subassembly top plate opening; a bearing subassembly bottom plate defining a bearing subassembly bottom plate opening; and Page 2Application No. 15/410,062Response to Final Office Action dated November 18, 2021 and Non-Compliant Action dated May 9, 2022Attorney Docket No. MSH-010a plurality of bearings retained between the bearing subassembly top plate and the bearing subassembly bottom plate wherein the second fastener extends through the bearing subassembly top plate opening and the bearing subassembly bottom plate opening and is surrounded by the plurality of bearings; and wherein the control subassembly is oriented to direct spring pressure of the inner spring and outer spring vertically against the bearing subassembly bottom plate.”


Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the drawing objection requiring that the drawing must show every feature of the invention specified in the claims, it is noted that the recitations in claim 1 of “the collapsible assembly dissipating both downward and lateral forces applied to the rim… by allowing for lateral deflection of the rim relative to the base plate without vertical deflection in response to lateral forces applied to the rim” and “ a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim by allowing lateral deflection of the rim in response to lateral forces applied to the rim without vertical deflection” are objected to under 37 CFR 1.83(a) because the recited limitations are not shown in applicant’s drawings and as noted in 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims. As noted, applicant’s specification (Para. 0007) discloses: “One unresolved issue is that the breakaway rims respond best to "dunks" performed head on to the rim. These dunks lend themselves to the singular downward force to which the rims are designed to react. However, many dunks come from off-center of the rim, and 0even from the side. While the energy from such dunks that is directed downward can be dissipated by the breakaway rim, the lateral (or side-to-side) energy is not. The lateral energy can then damage the rim and/or the backboard despite the controlled collapse of the rim.”

 	Regarding applicant’s argument that the prior art of record does not teach the recitations in claim 1 of “the collapsible assembly dissipating both downward and lateral forces applied to the rim… by allowing for lateral deflection of the rim relative to the base plate without vertical deflection in response to lateral forces applied to the rim” and “ a bearing subassembly horizontally disposed between the control subassembly and the rim to dissipate lateral forces applied to the rim by allowing lateral deflection of the rim in response to lateral forces applied to the rim without vertical deflection,” it is noted that claims 1-4 and 7 are rejected under 35 USC 112 as the recited limitations are not supported by applicant’s originally filed disclosure (claims, specification, drawings filed 01/19/2017).  It is noted applicant’s specification (Para. 0007) discloses: “One unresolved issue is that the breakaway rims respond best to "dunks" performed head on to the rim. These dunks lend themselves to the singular downward force to which the rims are designed to react. However, many dunks come from off-center of the rim, and 0even from the side. While the energy from such dunks that is directed downward can be dissipated by the breakaway rim, the lateral (or side-to-side) energy is not. The lateral energy can then damage the rim and/or the backboard despite the controlled collapse of the rim.” It is noted that applicant’s originally field disclosure discloses “off-center” dunks that result in lateral (side-to-side) energy. Applicant’s originally field disclosure does not disclose lateral deflection without vertical deflection and therefore the recited limitations are directed to new matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711